DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 8/24/2021 has been considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
Allowable Subject Matter
Claims 2-21 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious a compact spectrometer system for obtaining a spectrum of a sample, comprising: a micro-lens array disposed between said optical detector and said plurality of optical filters, wherein said micro-lens array is configured to sample and decompose light received from said plurality of optical filters to form a plurality of light components corresponding to respective optical filters of said plurality of optical filters at a plurality of positions of a light sensitive surface of said optical detector, wherein said optical detector is configured to measure optical intensity as a function of said plurality of positions, in combination with the rest of the limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yamada et al. (US 2010/0290051 A1) teaches an optical filter inserted between a sample7, and image sensor 5 acting as a photo detector element, and a lens between the optical filter and photo detector (Fig.1; paragraphs 0087-0088). However, Yamada does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886